DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,323,786. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-23 of U.S. U.S. Patent No. 10,268,702. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim 1 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,885,101. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without adding significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations

Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, Claim 1 is directed to a process.
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Elements of an abstract idea are highlighted in bold:
Claim 1. A computer-implemented method comprising:
transmitting, from one or more computer devices, one or more first electronic images, from among a plurality of electronic images stored on the one or more computer devices, to an electronic device associated with a user, each electronic image of the one or more first electronic images representing one or more first possible interests of the user and being associated with a corresponding set of tags from a pool of tags, each tag of the pool of tags representing an attribute of the one or more first possible interests of the user;
receiving, by the one or more computer devices, an input from the user indicating one or more preferences for the one or more first possible interests represented by the one or more first electronic images;
processing, by the one or more computer devices, at least a subset of the pool of tags based on the one or more preferences and the corresponding set(s) of tags for the one or more first electronic images to generate one or more next set of tags;
determining, by the one or more computer devices, one or more next electronic images from the plurality of electronic images associated with the one or more next set of tags, the one or more next images representing one or more next possible interests of the user, different from the one or more first possible interests, and the one or more next set of tags describing or characterizing attributes of the one or more next possible interests represented by the one or more next electronic images; and
generating a sequence by repeating the transmitting, the receiving, the processing, and the determining with the one or more next electronic images in place of the one or more first electronic images during a session of determining a current interest of the user.

The claim as a whole is a method that executes a process that, under its broadest reasonable interpretation, is directed to an abstract idea related to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and therefore falls under the grouping of Certain Methods of Organizing Human Activity. 

Step 2A Revised (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Additional element(s) are underlined:
Claim 1. A computer-implemented method comprising:
transmitting, from one or more computer devices, one or more first electronic images, from among a plurality of electronic images stored on the one or more computer devices, to an electronic device associated with a user, each electronic image of the one or more first electronic images representing one or more first possible interests of the user and being associated with a corresponding set of tags from a pool of tags, each tag of the pool of tags representing an attribute of the one or more first possible interests of the user;
receiving, by the one or more computer devices, an input from the user indicating one or more preferences for the one or more first possible interests represented by the one or more first electronic images;
processing, by the one or more computer devices, at least a subset of the pool of tags based on the one or more preferences and the corresponding set(s) of tags for the one or more first electronic images to generate one or more next set of tags;
determining, by the one or more computer devices, one or more next electronic images from the plurality of electronic images associated with the one or more next set of tags, the one or more next images representing one or more next possible interests of the user, different from the one or more first possible interests, and the one or more next set of tags describing or characterizing attributes of the one or more next possible interests represented by the one or more next electronic images; and
generating a sequence by repeating the transmitting, the receiving, the processing, and the determining with the one or more next electronic images in place of the one or more first electronic images during a session of determining a current interest of the user.
 
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. computing device. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. computing device.

Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
The claim, when viewed as a whole, performs conventional computer processing functions (collecting data and storing data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea on a generic computer- which is not enough to transform an abstract idea into a patent-eligible invention.
Subject matter that may add significantly more to the abstract idea is within “quotation marks:”
Claim 1. A computer-implemented method comprising:
transmitting, from one or more computer devices, one or more first electronic images, from among a plurality of electronic images stored on the one or more computer devices, to an electronic device associated with a user, each electronic image of the one or more first electronic images representing one or more first possible interests of the user and being associated with a corresponding set of tags from a pool of tags, each tag of the pool of tags representing an attribute of the one or more first possible interests of the user;
receiving, by the one or more computer devices, an input from the user indicating one or more preferences for the one or more first possible interests represented by the one or more first electronic images;
processing, by the one or more computer devices, at least a subset of the pool of tags based on the one or more preferences and the corresponding set(s) of tags for the one or more first electronic images to generate one or more next set of tags;
determining, by the one or more computer devices, one or more next electronic images from the plurality of electronic images associated with the one or more next set of tags, the one or more next images representing one or more next possible interests of the user, “different from the one or more first possible interests, and the one or more next set of tags describing or characterizing attributes of the one or more next possible interests represented by the one or more next electronic images;” and
generating a sequence by repeating the transmitting, the receiving, the processing, and the determining with the one or more next electronic images in place of the one or more first electronic images during a session of determining a current interest of the user.
Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim 1 is rejected under 35 USC 103 as being unpatentable over Bennett, US 2008/0147611, in view of Birsin et al., US 2014/0143086 “Birsin.”
In Bennett, one or more pictures of meals/dishes (a physical object) are presented to a user, see at least 0003; Fig. 2 (206); Fig. 3A: 0019; Fig. 3C provides a slideshow link. Each picture is associated with metadata describing characteristics of the food dish, see at least 0015. Please note: the Applicant’s instant specification refers to tags as describing or characterizing attributes of a physical object by the image, see pages, 0005. Metadata disclosed by Bennett describes or characterized attributes of a physical object represented by the image. Metadata and tags are used interchangeably in this office action. The method provides a simple visual interface for finding a desired meal that the user's appetite craves, see at least 0019.
Bennett further teaches:
Regarding claim 1:
determining, by the one or more computer devices, a plurality of tags specific to a user, from among a pool of tags, based on each tag of the plurality of tags specific to the user;  (See Birsin below regarding user profile)
In Bennett, see at least:
[0014] FIG. 2 illustrates a method of assisting a user to select a meal according to an embodiment of the present invention.  In general, the method provides a way of selecting a meal, which assists a user to funnel her choices based on the tastes that she derives from viewing pictures of the food dishes, and enables the user to make selections closer to her desired meal while keeping a simple and visual user interface, . 
[0015] Referring to FIG. 2, the method begins in block 202 and thereafter moves to block 204 where the method receives a user request to find a meal.  At block 206, in response to the user's request to find a meal, the method presents pictures of food dishes to the user, where each food dish may represent a category of food dishes.  In addition, each picture is associated with metadata describing characteristics of the food dish.  In some examples of the present invention, the characteristics of a food dish may include saltiness, sourness, sweetness, bitterness, savoriness, spiciness, astringency, leanness, fattiness, tingly numbness, hotness, and coldness.  In other examples of the present invention, the characteristics of a food dish may include composition of carbohydrate, protein, fat, vitamin, and minerals in the dish.  The method also inquires the user to select a meal that seems most appealing in block 206. 
Please note: the user’s initial meal selection is specific to the user.
transmitting, from one or more computer devices, one or more first electronic images, from among a plurality of electronic images stored on the one or more computer devices, to an electronic device associated with a user, each electronic image of the one or more first electronic images representing one or more first possible interests of the user and being associated with a corresponding set of tags from a pool of tags, each tag of the pool of tags representing an attribute of the one or more first possible interests of the user;
In Bennett, see at least:
[0016] At block 208, the method receives the user's input. At block 210, the method analyzes the user's input according to the characteristics of each food dish presented. The method not only analyzes the one or more food dishes that have been selected by the user, it also analyzes the other food dishes that have not been selected by the user to determine the user's preferences. Based on the results of the analysis, the method is able to bring the user closer to the desired meal. 
[0017] At block 212, a determination is made as to whether the user has made her selection.  If the user has made her selection (212_Yes), the method moves to block 216.  In the alternative, if the user has not made her selection (212_No), the method moves to block 214 and presents a set of updated picture of food dishes to the user.  The process (blocks 208, 210, 212, and 214) is repeated until the user selects her desired meal.  At block 216, the method provides additional information related to the user's selection.  For example, the method may provide one or more alternative dishes based on the user selection such that the user is given the choice to replace her selection with one of the alternative dishes.  
[0020] FIG. 3B illustrates information associated with each picture of a food dish according to an embodiment of the present invention. The data associated with a picture of a dish consists of two portions, a content portion (320) that includes the picture of a dish the user sees, and a metadata portion (322) that includes information about the picture that is shown to the user. According to embodiments of the present invention, the metadata associated with a dish may include information describing characteristics of the dish, for example saltiness, sourness, sweetness, bitterness, savoriness, spiciness, astringency, leanness, fattiness, tingly numbness, hotness, coldness, and other related information. The metadata may be stored on a server and is used in finding additional food dishes when the server receives input from the user, see at least Fig. 3A-B; 0020; Fig. 4A
receiving, by the one or more computer devices, an input from the user indicating one or more preferences for the one or more first possible interests represented by the one or more first electronic images;
[0017] The process (blocks 208, 210, 212, and 214) is repeated until the user selects her desired meal. At block 216, the method provides additional information related to the user's selection. For example, the method may provide one or more alternative dishes based on the user selection such that the user is given the choice to replace her selection with one of the alternative dishes.
[0021] FIGS. 4A-4B illustrate examples of providing additional information related to a user selection of a food dish according to embodiments of the present invention.  In the example shown in FIG. 4A, assuming the user has selected Dish n in FIG. 3, the method shows the user one or more alternative dishes (404) with "People Who Selected Dish n Also Like The Following Dishes" sign (402).  A "Replace Dish n With This Dish" button (405) is associated with each of the dishes to allow the user to replace Dish n with an alternative dish of her choice.  In addition, a "Previous" button (406) allows the user to view the previously presented pictures of the alternative dishes, a "Next" button (410) allows the user the view the next set of pictures of the alternative dishes, and a "Cancel" button (408) allows the user to cancel the viewing of the alternative dishes.
processing, by the one or more computer devices, at least a subset of the pool of tags based on the one or more preferences and the corresponding set(s) of tags for the one or more first electronic images to generate one or more next set of tags; determining, by the one or more computer devices, one or more next electronic images from the plurality of electronic images associated with the one or more next set of tags, the one or more next images representing one or more next possible interests of the user, different from the one or more first possible interests, and the one or more next set of tags describing or characterizing attributes of the one or more next possible interests represented by the one or more next electronic images; and
[0022] In FIG. 4B, assuming the user has selected Dish n in FIG. 3, the method shows the user one or more items (422) that may be used to complement Dish n. A "People Who Selected Dish n Also Like The Following items" sign (420) is displayed.  For example, a salad (422), a dessert (423), a beverage (425), or other recommended items may go well with Dish n. An "Add to Selection" button (424) is associated with each of the pictures to allow the user to add the item to her selection.  In addition, a "Previous" button (426) allows the user to view the previously presented pictures of the complementary items, a "Next" button (430) allows the user to view the next set of pictures of the complementary items, and a "Cancel" button (428) allows the user to cancel the viewing of the complementary items.
generating a sequence by repeating the transmitting, the receiving, the processing, and the determining with the one or more next electronic images in place of the one or more first electronic images during a session of determining a current interest of the user.
[0017] …The process (blocks 208, 210, 212, and 214) is repeated until the user selects her desired meal.  At block 216, the method provides additional information related to the user's selection.  For example, the method may provide one or more alternative dishes based on the user selection such that the user is given the choice to replace her selection with one of the alternative dishes. 
[0022] ….a "Next" button (430) allows the user to view the next set of pictures of the complementary items, and a "Cancel" button (428) allows the user to cancel the viewing of the complementary items.
Bennett teaches all the above as applied to claim 1 to assist a user in making a product selection, e.g. a meal, using visual representations of the meal based on metadata, i.e. tags. Although Bennett is silent regarding the tags specific to the user being associated with a profile of the user, Birsin on the other hand implements techniques that would be useful to Bennett’s user by taking into account the user’s past product interests.
In Birsin, see at least:
[0050] FIG. 7 is a process flow diagram of an exemplary process 700 that may be implemented by the mobile device 110.  This process 700 may occur at a point of sale, such as when a customer goes to a store to research a product. 
[0051] At block 705, the mobile device 110 may receive the account identifier.  The account identifier may be received at the mobile device 110 through the user input device, which as described above may include a touch-sensitive display screen.  Alternatively, the account identifier may be received through the audio input device 210.  Either the customer or the representative may provide the account identifier to the mobile device 110. 
[0052] At block 710, the mobile device 110 may transmit the account identifier to the remote computing system 105.  The account identifier may be transmitted from the user interface device 205 or the audio input device 210 to the network interface device 200.  For example, the user interface device 205 or audio input device 210 may transmit the account identifier to the processor 215, which may in turn forward the account identifier to the network interface device 200 with instructions to transmit the account identifier to the remote computing system 105 over the communication network 115. 
[0053] At block 715, the mobile device 110 may receive customer information associated with the account identifier.  Upon receiving the account identifier, the remote computing system 105 may query the customer database 120 for the customer information associated with the account identifier.  The retrieved customer information may be transmitted to the mobile device 110.  The customer information received at the mobile device 110 may include one or more customer profiles, customer interests, potential customer interests, customized recommendations, previously declined products, previously purchased products, and the like. 
[0054] At block 720, the mobile device 110 may present potential customer interests to the customer or representative.  The potential customer interests may be presented as icons, text, or both.  The potential customer interests, as discussed above, may relate to products or hobbies the customer enjoys.  The potential customer interests may be presented to the user via a display screen, and an example user interface display is illustrated in FIG. 4. 
[0055] At block 725, the mobile device 110 may receive a selection of customer interests.  The customer interests may be selected using the touch-sensitive display screen by pressing the icon associated with one of the customer interests (i.e., the "touch" gesture described above).  Alternatively, one or more customer interests may be selected by saying words associated with the customer interest.  The mobile device 110 may "listen" for sounds during a conversation between the customer and representative.  If words associated with one or more customer interest are identified, the mobile device 110 may select the corresponding customer interest.  Once selected, the mobile device 110 may associate the selected customer interest with one or more of the customer profiles.  The mobile device 110 may do so automatically based on, e.g., a previous selection of a customer profile or the mobile device 110 may require the customer or representative to select the customer profile to which the customer interested should be associated.  Another way to associate the customer interest to the customer profile is via the "drag" gesture discussed previously.  In some circumstances, the mobile device 110 may guess and request that the customer or representative confirm the association of the customer interest to the customer profile at a later time. Examiner’s comments: Fig. 5 depicts a food icon illustrating a knife, fork and a plate suggesting a meal of interest. The processes applied to recommending a product of interest applies to recommendation for food.
[0056] At block 730, the mobile device 110 may send updated customer information to the remote computing system 105.  Associating the selected customer interest to one or more of the profiles results in a change in the customer information.  To keep the customer information stored on the mobile device 110 and the customer information stored in the customer database 120 synchronized, the mobile device 110 may transmit the updated customer information to the remote computing system 105, which may update the customer database 120 accordingly. 
[0057] At block 735, the mobile device 110 may receive a customized recommendation from the remote computing device 105.  The customized recommendation may be based, at least in part, on the customer information received at block 715 or the updated customer information generated upon the selection of the customer interest at block 725.  In either circumstance, the customized recommendation received from the remote computing system 105 considers the customer information, including customer interests, stored in the customer database 120 at the time the customized recommendation is generated.  The remote computing system 105, as previously discussed, may filter the customized recommendation to exclude previously declined products. 
[0058] At block 740, the mobile device 110 may present the customized recommendation to the customer or representative.  The customized recommendation may be broken down into various categories, as presented above with respect to FIG. 6.  If a product is selected, the product may be associated with the customer profile of the customer who selected the product.  The product may then be billed, and in some circumstances, shipped to the customer.  If a product is declined, the customer or representative may mark the product as declined relative to the customer profile. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Birsin that factor user profile information into the interest determination process would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Birsin to the teachings of Bennett would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Bennett’s system and methods using Birsin’s techniques takes into account the user’s past product interests. For example, the Bennett user who requests a recommendation on food would be presented past food selections. Using the food/meal images, the Bennett-Birsin system will recommend a meal based on refinement of user’s selection. Stated in other words, Bennett-Birsin teach and suggest: determining, by the one or more computer devices, a plurality of tags specific to a user, from among a pool of tags, based on each tag of the plurality of tags specific to the user being associated with a profile of the user;

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0254539 (Wen et al.) “User Intention Modeling for Interactive Image Retrieval,” discloses: A system performs user intention modeling for interactive image retrieval. In one implementation, the system uses a three stage iterative technique to retrieve images from a database without using any image tags or text descriptors. First, the user submits a query image and the system models the user's search intention and configures a customized search to retrieve relevant images. Then, the system extends a user interface for the user to designate visual features across the retrieved images. The designated visual features refine the intention model and reconfigure the search to retrieve images that match the remodeled intention. Third, the system extends another user interface through which the user can give natural feedback about the retrieved images. The three stages can be iterated to quickly assemble a set of images that accurately fulfills the user's search intention. They system can be used for image searching without text tags, can be used for initial text tag generation, or can be used to complement a conventional tagged-image platform.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        August 9, 2022